NUMBER 13-11-00156-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

                                  IN RE CALVIN HYDER


                         On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
                     Before Justices Garza, Vela and Perkes
                       Memorandum Opinion Per Curiam1

       Relator, Calvin Hyder, has filed a petition for writ of mandamus alleging that the

Honorable Michael Welborn, presiding judge of the 156th Judicial District Court of Bee

County, Texas, abused his discretion by declining to vacate relator’s conviction of

harrassment. See TEX. PENAL CODE ANN. § 42.07 (Vernon 2003).

       Having reviewed and fully considered relator’s petition, this Court is of the opinion

that relator has not shown himself entitled to the relief requested and that the petition

       1
          See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) (“When
denying relief, the court may hand down an opinion but is not required to do so.”).
should be denied. See TEX. R. APP. P. 52.8(a). Accordingly, relator’s petition for writ of

mandamus is DENIED.2


                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
23rd day of March, 2011.




       2
         Hyder has also filed with this Court a “Motion for Production and Inspection of Documents,”
apparently asking that we compel the production of certain documents produced as part of the trial court
proceedings, including the indictment. The motion is denied.
                                                   2